DETAILED ACTION
This is the first Office action on the merits based on the 16/615,697 application filed on 11/21/2019 and Applicant’s preliminary amendments filed 11/21/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In Applicant’s preliminary amendments filed 11/21/2019, claims 1-12 was/were amended.  Claims 1-12, as filed on 11/21/2019, are currently pending and considered below.

Note to Applicant
	There are numerous inconsistency issues for the limitations “the plurality of balls”, “the sliding balls”, “the support balls”, “positioning balls or rollers”.
	The Office proposes to amend the dependency of claims 4-5. Claim 4 is proposed to depend on claim 3 and claim 5 is proposed to depend on claim 4.
The Office further proposed amendment of the limitations of “the plurality of balls”, “the sliding balls”, and “the support balls” in claims 4-6 and “positioning balls or rollers” in claims 8-9 as listed below:
Claim 4, line 2, “support balls” should be amended to ---support balls of the central core---
Claim 5, lines 2-3, “a diameter of the support balls” should be amended to ---a diameter of the support balls of said central core---
Claim 6, line 3, “at least support balls” should be amended to ---at least support balls of the frame---
Claim 8, line 2, “positioning balls or rollers” should be amended to --- positioning balls or rollers of the central core---
Claim 9, line 2, “positioning balls or rollers” should be amended to --- positioning balls or rollers of the frame---	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 4, 6 and 8 are objected to because of the following informalities: 
Claim 1, line 12 “while allowing them” should be corrected to --- while allowing the plurality of balls---
Claim 3, line 3, “first housings” should be corrected to ---the plurality of first housings---
Claim 4, line 3, “first housings” should be corrected to ---the plurality of first housings---

Claim 8, line 3, “first housings” should be corrected to ---the plurality of first housings---
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122" in FIG. 3 and "127" in FIG. 4 have both been used to designate the balls, reference characters "124" in FIGS. 3-4 and "127" in FIGS. 3-4 have both been used to designate the balls.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “127” has been used to designate both sliding ball in FIGS. 3-4 and big ball in FIGS. 3-4.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Claim 1 recites “a plurality of first housings each suited to receiving one of the plurality of balls” in lines 8-9
Claim 3 recites “sliding balls…housed in first housings of said central core” in lines 2-3
Claim 4 recites “support balls…housed in first housings of said central core” in lines 2-3Claim 8 recites “positioning balls or rollers …housed in first housings of said central core” in lines 2-4

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 3-7, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the surface of the central core" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the under-face of the central core" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the support balls" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to change this limitation to ---support balls of the central core--- 
Claim 6 recites the limitation " receiving at least support balls" in line 3. It is unclear how many support balls being received in each of the second housings that this limitation is referring to. The Examiner suggests to change the limitation “the second housings being suited to receiving at least support balls” to --- each of the second housings being suited to respectively receiving each of support balls of the frame---
Claim 6 recites the limitation "the support balls of the central core" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the support balls of the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a positioning ball or roller of the central core” in lines 3-4. It is unclear whether this limitation “a positioning ball or roller of the central core” (claim 9, lines 3-4) is referring to “positioning balls or rollers positioned laterally on the central core” (claim 8, lines 2-3) or separate components. For the purpose of examination, the Examiner considers that this limitation “a positioning ball or roller of the central core” in claim 9, lines 3-4 is equivalent to “positioning balls or rollers positioned laterally on the central core” in claim 8, lines 2-3.

Claim 11 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony Inc. (US 2019/0224521 A1).
Regarding claim 1: Sony Inc. discloses gait training device (omnidirectional treadmill, Abstract, “An apparatus, e.g. an omnidirectional treadmill, is configured to allow a user to move in an arbitrary direction”) comprising: 
- a treadmill (treadmill, Para [0048] “the treadmill comprises a platform 1 having an outer, omnidirectionally moveable surface”) including a rolling belt (sheet 3, Para [0048] “the sheet 3 may be seen to define an endless belt in all directions on the support surface 4”) and rolling members (the rolling members is interpreted to include inner roller 8 and spherical ball inside the horizontal bearing 7 Para [0049] “Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”); 
- a frame (chassis 40, Para [0062] “the platform 1 and the drive units 20 are carried by a floor-mounted chassis 40”) on which the treadmill is mounted (the platform 1 of the treadmill is mounted to the frame 40, Para [0048] “the treadmill comprises a platform 1 having an outer, omnidirectionally moveable surface”), and 
- a central core (area between the belt 3 and the rollers 8 that include the horizontal bearing 7 and inner frame 2, see annotated in FIG.1) constituting a structure for supporting the rolling members and the rolling belt (see FIG.1, the central core 2 support the spherical ball inside horizontal bearing 7 and the belt 3; Para [0048] “The inner frame 2 includes a planar support surface 4… the sheet 3 may be seen to define an endless belt in all directions on the support surface 4”; Para [0049] “The sliding motion of the sheet 3 is further improved by horizontal bearings 7 that are distributed across the support surface 4 to face the sheet 3”), wherein the rolling members (the rolling members is interpreted to include inner roller 8 and spherical ball inside the Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”) comprise: 
- a plurality of balls (spherical ball inside the horizontal bearing 7; Para [0049] “Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”) distributed around the central core (the rigid frame 2 is part of the central core; the rigid frame 2 has plurality of horizontal bearings 7 wherein each horizontal bearing 7 has spherical ball; Para [0049] “Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”; see FIG.1), said central core comprising a plurality of first housings (horizontal bearing 7) each suited to receiving one of the plurality of balls (each horizontal bearing 7 has spherical ball; Para [0049] “Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”), and 
- a cage (platform 1; Para [0048] “The frame 2 defines a rounded edge surface 6 at the outer perimeter of the platform 1.”) enclosing the plurality of balls (the edge surface 6 of platform 1 is above the support surface 4 of the inner frame 2; Para [0049] “To facilitate the sliding motion of the sheet 3 around the frame 2, the edge surface 6 is configured to project above the support surface 4, so as to locate the sheet 3 with a spacing to the support surface 4”; the balls positioned on the support surface 4; Para [0049] “The sliding motion of the sheet 3 is further improved by horizontal bearings 7 that are distributed across the support surface 4 to face the sheet 3. Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”; Therefore, the platform 1 enclose the balls on the support surface 4 of inner frame 2) to maintain said plurality of balls on the central core (spherical balls positioned within the The sliding motion of the sheet 3 is further improved by horizontal bearings 7 that are distributed across the support surface 4 to face the sheet 3. Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”) while allowing them to be moveable relative to said central core, the rolling belt (sheet 3) being able to slide over the plurality of balls and to rotate said plurality of balls on the central core (the sheet slide over the horizontal bearings 7 that have the balls and the balls are free rotated; Para [0049] “The sliding motion of the sheet 3 is further improved by horizontal bearings 7 that are distributed across the support surface 4 to face the sheet 3. Each horizontal bearing 7 includes a spherical ball which is located for free rotation in a seat”).

    PNG
    media_image1.png
    531
    777
    media_image1.png
    Greyscale


Regarding claim 2: Sony Inc. discloses the rolling belt (sheet 3) envelops the central core (area between the belt 3 and the rollers 8 that include the horizontal bearing 7 and inner frame 2, see annotated in FIG.1), the cage (platform 1) and the plurality of balls (balls in the horizontal bearings 7). (see FIG.1; belt 3 appears to envelops the edge support 6 of platform 1, the inner frame 2 of the central core and the balls on the support surface 4)

Regarding claim 3: Sony Inc. discloses the plurality of balls (balls in the horizontal bearings 7) comprises sliding balls (some balls of the plurality of balls in the horizontal bearings 7, see annotated in FIG.1) distributed on the surface (support surface 4) of the central core (inner frame 2 is part of the central core) and housed in first housings (horizontal bearings 7) of said central core.

    PNG
    media_image2.png
    568
    875
    media_image2.png
    Greyscale


Regarding claim 4: Sony Inc. discloses the plurality of balls (balls in the horizontal bearings 7) comprises support balls (some balls of the plurality of balls in the horizontal bearings 7, see annotated in FIG.1) distributed on the under-face (support surface 4) of the central core (inner frame 2 is part of the central core) and housed in first housings (horizontal bearings 7) of said central core.

Regarding claim 8: Sony Inc. discloses the plurality of balls (balls in the horizontal bearings 7) comprises positioning balls (some balls of the plurality of balls in the horizontal bearings 7 at each end of the support surface 4, see annotated in FIG.1) or rollers (inner rollers 8) positioned laterally on the central core (see FIG.1) and housed in first housings (horizontal bearings 7) of said central core.
Regarding claim 12: Sony Inc. discloses an outer structure (Sony Inc, leg portion 44, see FIG. 8A-8B) in which the assembly formed of the frame (Sony Inc, chassis 40) and the treadmill (Sony Inc, treadmill, Para [0048] “the treadmill comprises a platform 1 having an outer, omnidirectionally moveable surface”) is mounted, and
a tilt system (for the broadest reasonable, the tilt system is interpreted to include the vertical floor motor 41, the support rods 26 and drive unit 20) connecting the frame (the frame 40 connects to the support rod 26 of the tilt system; Para [0062] “The chassis 40 is configured to allow adjustment of the angle of the supporting surface 4, i.e. the inclination of the active surface 5, by adjustment of the angle of the platform 1. To this end, the chassis 40 includes vertical floor motors 41 that are connected to the vertical support rods 26 that carry the drive units 20 (e.g. as shown in FIG. 6).”) and the outer structure (the outer structure 44 connects to the drive unit 20 of tilt system, Para [0063] “Each leg portion 44 is arranged to carry one drive unit 20.”) to tilt said frame with respect to the outer structure (Since, the frame 40 is tilted by tilt system and the outer structure 44 rest against the floor, emphasis added, Para [0062] “The chassis 40 is configured to allow adjustment of the angle of the supporting surface 4, i.e. the inclination of the active surface 5, by adjustment of the angle of the platform 1. To this end, the chassis 40 includes vertical floor motors 41 that are connected to the vertical support rods 26 that carry the drive units 20 (e.g. as shown in FIG. 6).”, Para [0063] “The chassis 40 comprises a base structure 43 having radially extending leg portions 44 that rest on the floor”; Therefore, the frame 40 is tilted relative to the outer structure 44) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sony Inc. (US 2019/0224521 A1) in view of Epstein (US 6,743,154 B2)
Regarding claim 5: Sony Inc. discloses the invention as substantially claimed, see above, but fail to teach the sliding balls have a diameter less than the a diameter of the support balls.
Epstein teach the sliding balls (Epstein, lower bearings 703) have a diameter less than the a diameter of the support balls (Epstein, the outer ball bearings 603) (Epstein, the spindle bearings 301 appears to be smaller than outer ball bearing 603, see FIG. 7) 

    PNG
    media_image3.png
    585
    882
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the sliding balls, as disclosed in Sony Inc., to be less than a diameter of the support balls, as taught in Epstein, for the purpose of reducing friction of the deck support.

Regarding claim 6: Sony Inc. in view of Epstein teaches the invention as substantially claimed, see above, and further teaches the frame (Epstein, base 601 and upper frame, see annotated in FIG. 7 above) comprises an inner wall (Epstein, see annotated in FIG. 7 above, the curved portion of the upper frame) equipped with second housings (Epstein, the curved portion of base 601, see annotated in FIG. 7 above), the second housings (Epstein, the curved portion of base 601, see annotated in FIG. 7 above) being suited to receiving at least support balls 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame, as disclosed in Sony, to have an inner wall equipped with second housings being suited to receive at least support balls, as taught in Epstein, for the purpose of supporting and promoting the rotation of the balls when the user is running or jogging.

Regarding claim 7: Sony Inc. in view of Epstein teaches the invention as substantially claimed, see above, and further teaches the support balls of the frame (outer ball bearing 603, Epstein, see annotated in FIG. 6B below) and the support balls of the central core (spindle bearings 301, Epstein, see annotated in FIG. 6B below) are arranged respectively on either side of the rolling belt (Sony Inc, sheet 3) 

    PNG
    media_image4.png
    377
    650
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and the rolling belt, as disclosed in Sony, to have the support balls of the frame and the support balls of the central core being arranged respectively on either side of the rolling belt, as taught in Epstein, for the purpose of supporting and promoting the rotation of the balls when the user is running or jogging.

Regarding claim 9: Sony Inc. discloses the invention as substantially claimed, see above, but fails to disclose the frame comprises positioning balls or rollers housed in second housings of the frame and each placed right next to a positioning ball or roller of the central core.
Epstein teaches the frame (Epstein, base 601 and upper base, see annotated in FIG. 7 below) comprises positioning balls or rollers (outer bearing 603, 

    PNG
    media_image5.png
    379
    663
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame, as disclosed in Sony, to have positioning balls or rollers, as taught in Epstein, for the purpose of supporting and promoting the rotation of the balls when the user is running or jogging.

Regarding claim 10: Sony Inc. in view of Epstein teaches the invention as substantially claimed, see above, and further teaches  the positioning balls or rollers (Epstein, outer bearings 603, see annotated in FIG. 6B above) of the frame and the positioning balls or rollers (spindle bearings 301, Epstein, see annotated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and the rolling belt, as disclosed in Sony, to have the positioning balls or rollers of the frame and the positioning balls or rollers of the central core being arranged respectively on either side of the rolling belt, as taught in Epstein, for the purpose of supporting and promoting the rotation of the balls when the user is running or jogging.

Regarding claim 11: Sony Inc.  discloses the invention as substantially claimed, see above, but fails to disclose a safety device and/or a device for retaining the user able to be positioned vertically to the frame.
Epstein teaches a safety device (Epstein, see annotated in FIG.8) and/or a device for retaining the user able to be positioned vertically to the frame (Epstein, see FIG. 8).

    PNG
    media_image6.png
    801
    929
    media_image6.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame, as disclosed in Sony, to have a safety device, as taught in Epstein, such that users do not fall off the treadmill or lose their balance. (Epstein, Col 6 lines 30-32, “An encircling guard rail 807 surrounding the user at arms distance may be used, such that users do not fall off the treadmill or lose their balance”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784